Title: From James Madison to John Graham, 28 July 1806
From: Madison, James
To: Graham, John



Sir.
Dept. of State, July 28th. 1806

The President having given his permission to Governor Claiborne to be absent from the Territory of Orleans; provided nothing of a public nature to render it inconvenient should intervene, and that he should not leave it before your actual return.  You will therefore be pleased to regulate your return, according to the knowledge you have of the time when the governor intends to depart for the Northward.  I am &c.

James Madison.

